     Case 2:20-cr-00054 Document 79 Filed 06/29/21 Page 1 of 5 PageID #: 325




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                          Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

       Defendant.

                                 MOTION IN LIMINE NO. 1

       Now comes the Defendant, Nedeltcho Vladimirov, by counsel, Timothy J. LaFon, and

moves in Limine this Honorable Court to enter an Order limiting the United States’ ability to

present in the trial of this matter evidence from investigators as overview evidence. In support of

said Motion, the Defendant Nedeltcho Vladimirov states as follows:

       1.      Upon information and belief, the United States intends to present investigating

agents on this matter to testify to their investigation and overview evidence. These investigators

would be from law enforcement and private entities.

       2.      The case in this matter involves allegations and Counts of the Indictment against

the Defendant for a money laundering conspiracy and fraud conspiracy. The specific events

alleged in the Indictment claim that the Defendant improperly conspired with others to obtain

stolen property and sell the same on E-bay.

       3.      The investigators in this matter began their investigation of shoplifting applicable

to certain alleged co-conspirators of Defendant.

       4.      The only information that these investigators could possibly have, they do not know

from first-hand knowledge.
    Case 2:20-cr-00054 Document 79 Filed 06/29/21 Page 2 of 5 PageID #: 326




       5.      The only information they could testify to would have been learned from hearsay

statements and/or review of documents that could not be properly authenticated by these

investigating officers.

       6.      The presentation of said evidence could not clear the hurdles of Rule 402 and 403

of the Federal Rules of Evidence.

       7.      The presentation of an overview witness who camouflages his testimony with

conclusions that he could have only reached from hearing hearsay statements and/or reviewing

documents obtained upon which he could not vouch for their authenticity would be in violation of

the Hearsay Rule in the Federal Rules of Evidence.

       8.      In addition, Rule 602 of the Federal Rules Evidence requires a witness to have

personal knowledge of the situation in which they are testifying.

       9.      These witnesses will not have any first-hand personal knowledge of the events that

they discovered in their investigation; their testimony would be equally barred by Rule 701 for

opinion testimony by a lay witnesses.

       10.     Courts have condemned overview testimony because of these problems. See

United States v. Garcia, 413 F.3d 201, 231 (Second Circuit 2005), and United States v. Meises,

645 F.3d , 24 (First Circuit 2011).

       11.     Overview testimony given by a witness who does not have first-hand knowledge

such as an investigator was condemned in the case of United States v. Griffin, 324 F.3rd 330, 349

(Fifth Circuit 2003).

       12.     Consistent with Griffin, commentators and most other decisions addressing

overview testimony agree that it is not admissible.




                                                2
    Case 2:20-cr-00054 Document 79 Filed 06/29/21 Page 3 of 5 PageID #: 327




       13.     See e.g., United States v. Moore, 651 F.3d 30, 54-61 (D.C. Cir. 2011) (discussing

erroneous admission of overview testimony but holding harmless); United States v. Garcia, 413

F.3d 201, 214 (Second Circuit. 2005); United States v. Garcia-Morales, 382 F.3d 12, 16-18 (First

Circuit 2004); BENNETT, PROSECUTORIAL MISCONDUCT § 10:34. Westlaw (database

updated Sept. 2015) (discussing the impropriety of overview witnesses); 6 WEINSTEIN &

BERGER, supra note 145, at § 1006.08 [4] (stating “[i]t is improper , however, for a party to open

its case with an overview witness who summarizes evidence that has not yet been presented to the

jury”). But see United States v. Smith, 640 F3d 358, 367 (D.C. Circuit 2011) (assuming but not

deciding that overview testimony is improper).

       14.     Overview testimony from an investigating officer gives improper bolstering of

witnesses’ testimony to come; secondly, it gives an air of authority to conclusions reached by the

investigator, which are nothing more than improper opinion and hearsay testimony.

       15.     The issue in the case is whether the Defendant committed the crimes as alleged and

admissible evidence must be used to prove the same.

       16.     Overview evidence improperly allows for an investigator to testify to items that he

does not have personal knowledge, relying on inadmissible hearsay or surmise. See United States

v. Flores-De Jesus, 569 F.3d 8 (First Circuit 2009).

       17.     Overview testimony also allows a witness to testify to matters that may not

ultimately be established in the case.

       18.     And further overview testimony improperly bolsters both the prosecutions claims

in opening statements and the testimony of all the later witnesses in the trial.

       19.     Finally, the witness may incorporate improper opinion into the overview.




                                                  3
    Case 2:20-cr-00054 Document 79 Filed 06/29/21 Page 4 of 5 PageID #: 328




       20.     In addition, since the overview witnesses will testify as to items that they clearly

obtained through hearsay statements, using the overview witnesses may deny the Defendant the

right to confront his accusers. The case of Price v. McCabe, 212 U.S. District, Lexis 39078,

highlights the risk and error of allowing an investigator to testify as to hearsay statements as

denying the Defendant his Constitutional Right of Confrontation to his accusers.

       21.     In the case at hand, the investigators have no first-hand knowledge and has no

ability to testify as to anything that would be admissible under the Federal Rules of Evidence.

       WHEREFORE, the Defendant requests the Court enter an Order limiting the United

States’ ability to present this overview witness investigator as being highly prejudicial and lack

any probative value. The Defendant requests such other and further relief as this Court deems just.

                                                     NEDELTCHO VLADIMIROV

                                                     By Counsel,

CICCARELLO, DEL GIUDICE & LAFON



By: /s/Timothy J. LaFon
  Timothy J. LaFon (WV #2123)
  1219 Virginia Street, East, Suite 100
  Charleston, West Virginia 25301
  Phone: (304) 343-4440
  Attorney for Defendant




                                                4
      Case 2:20-cr-00054 Document 79 Filed 06/29/21 Page 5 of 5 PageID #: 329




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                     AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                                               Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

          Defendant.


                                             CERTIFICATE OF SERVICE

          I, Timothy J. LaFon, do hereby certify that the foregoing “Motion in Limine No. 1” has

been served upon all parties via the Court’s electronic filing system on the 29th day of June, 2021:

                                         Andrew Tessman, Esquire
                                         United States Attorney’s Office
                                         P.O. Box 1713
                                         Charleston, West Virginia 25326



CICCARELLO, DEL GIUDICE & LAFON



By: /s/Timothy J. LaFon
  Timothy J. LaFon (WV #2123)
  Attorney for Defendant




S:\Debby\Clients\Vladimirov, Nedeltcho\2021-6-26 - Motion in Limine No. 1.docx




                                                                   5
